Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached hereto and made a part hereof, consists of the following capers in brine exported from Spain:
Capucines
Capottes
That on or about the dates of exportation of the merchandise hereinbefore described such or similar merchandise was freely offered for sale to all purchasers in the principal market of Spain for export to the United States at the following prices per 100 kg., net packed:
Capucines — $30.00
Capottes — $25.00
That on or about the dates of exportation such or similar merchandise was not being freely offered for sale to all purchasers in the principal market of Spain for home consumption at any higher prices than those set out above.
That the appeals for reappraisement are limited to the items hereinbefore described and are abandoned in all other respects.
*544On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the capucines and capottes capers here involved, and that such values were as follows:
Capucines — $30.00 per 100 kg., net packed
Capottes — $25.00 per 100 kg., net packed
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.